DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-3 in the reply filed on 04/08/2021 is acknowledged.  The traversal is on the ground(s) that Examiner fails to provide reasoning.  This is not found persuasive because explanation has been provided for divergent subject matter that would require different field of search.
Apparatus claims 1 and 15 (apparatus) provide distinct limitations exclusive to each as provided below.
Claim 1: A sensing circuit configured to connect to a touch sensor, comprising: 
an amplifier configured to receive an input signal from the touch sensor and transform the input signal to a voltage signal; 
an analog-to-digital converter connected to the amplifier and configured to convert the voltage signal to a digital value; 
a first detection circuit configured to determine a touch event according to the digital value and a first criteria; 
and a second detection circuit configured to determine the touch event according to the digital value and a second criteria.

Claim 15: A system, comprising: 

a sensing circuit connected to the touch sensor and comprising: 
an amplifier connected to the touch sensor and configured to transform each sensor signal to a voltage signal; 
an analog-digital converter (ADC) connected to the amplifier and configured to convert each voltage signal to a digital value; 
and a detection circuit connected to the ADC and configured to: compare each digital value to a minimum threshold value; 
compare each digital value to a set of secondary values; 
and generate one of a first signal and a second signal for each digital value according to the comparisons to the minimum threshold value and the set of second values; 
and a processing circuit responsive to the sensing circuit.

As can be seen above, detection circuitry provide distinct non-obvious variants of a sensor circuitry, wherein each would require divergent search strategy and provide a burden.  Sensing circuitry of claim 1 provide first and second detection circuitry that determine a touch event to the digital value and a first and second criteria respectively.  Sensing circuit of claim 15 provides for a single detection circuit that compares each digital value to a minimum threshold value and compare each digital value to a set of secondary values.  Therefore it is clear that different field of search based distinct limitations of each claim set would be required.  Invention 1 corresponding to first 
	Claim 9 list below provides further divergent subject matter and fails to establish requirement of either circuitry to perform the distinct process.
CLAIM 9: A method of improving touch detection in a capacitive touch sensor, comprising: receiving a plurality of signals from the touch sensor;
generating a plurality of digital values comprising: 
transforming each signal to a voltage signal; 
and converting each voltage signal to digital value; comparing each digital value to a first threshold value; 
comparing each digital value to at least a second value and a third value; 
identifying one digital value, from the plurality of digital values, that corresponds to an actual touch based on the comparisons to: 
the first threshold value; 
the second value; 
and the third value; 
and identifying at least one digital value, from the plurality of digital values, that corresponds to cross talk based on the comparisons to: the first threshold value; 
the second value; and 
the third value.

.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al (US 2019/0324572) in view of ZHOU et al (US 2017/0285805).
Regarding claim 1, TAN discloses a sensing circuit configured to connect to a touch sensor (abstract), comprising: an amplifier 15 configured to receive an input signal from the touch sensor and transform the input signal to a voltage signal (paragraph 32-36); an analog-to-digital 17 converter connected to the amplifier and configured to convert the voltage signal to a digital value; a first detection circuit 19 configured to determine a touch event according to the digital value and a first criteria and to determine the touch event according to the digital value and a second criteria (paragraph 42, 65; touch detection based on threshold or peak determination).  However, TAN does not expressly disclose a second detection circuit.  In a similar field of endeavor, KOGO disclose a first detection circuit configured to determine a touch event according to the digital value and a first criteria (Figure 10, 12; paragraph 23, 163-166); and a second detection circuit configured to determine the touch event according to the digital value and a second criteria (Figure 10, 12; paragraph 23, 163-166).  Therefore it would have been obvious to a person of ordinary skill in the art to modify TAN to include the teachings of ZHOU, since ZHOU states that such a modification would allow touch and non touch determinations to be defined based on various criteria. Furthermore as both inventions are analogous, such a modification would provide additional detection criteria as those taught by ZHOU.
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of TAN and ZHOU further 
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of TAN and ZHOU further discloses wherein the first detection circuit is configured to compare the digital value to the first threshold value (TAN – paragraph 63-65; ZHOU – paragraph 9, 11).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of TAN and ZHOU further discloses wherein the first detection circuit generates an ON signal if the digital value is greater than the first threshold value (TAN – paragraph 63-65; ZHOU – paragraph 9, 11; ON signaling indicates touch detection).
Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al (US 2019/0324572) in view of ZHOU et al (US 2017/0285805) and further in view of SHAH et al (US 2018/0307375).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of TAN and ZHOU does not expressly disclose wherein the second criteria comprises a peak value that is equal to the digital value with the highest magnitude.  In a similar field of endeavor, SHAH discloses wherein the second criteria comprises a peak value that is equal to the digital value with the highest magnitude (paragraph 40, 41).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of TAN and ZHOU to include the teachings of SHAH, since SHAH states that such a modification would allow rejection of sensed input outside of defined range.  Such a modification would provide filtering of sensed inputs to reduce false negatives and positives.
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of TAN, ZHOU, and SHAH further discloses herein the second criteria comprises a secondary value that is less than the peak value (paragraph 40, 41).

Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of TAN, ZHOU, and SHAH further discloses wherein the second detection circuit generates an ON signal if the digital value is greater than the secondary value and less than or equal to the peak value (paragraph 40, 41).
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/Primary Examiner, Art Unit 2624